Citation Nr: 0902220	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
sciatica, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1998 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In the veteran's informal hearing presentation, dated in 
August 2008, his representative referred to an assessment 
from Dr. L.H., dated in September 2006, and asserted that it 
inferred a claim of unemployability.  The Board refers this 
matter to the agency of original jurisdiction (AOJ) for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2007, the Board received additional medical evidence 
that had not been associated with the claims file prior to 
the most recent AOJ adjudication of the veteran's claim.  
This evidence included a letter from Dr. L.H., a psychologist 
at the Grand Rapids, Michigan Vet Center.  This letter 
pertained to the veteran's PTSD increased rating claim.  In 
correspondence dated in October 2008, the Board asked the 
veteran whether he wished to waive his right to have this 
evidence considered by the AOJ.  To date, the Board has 
received no response.  As neither the veteran nor his 
representative has explicitly waive the veteran's right to 
have the AOJ consider this evidence, the issue of entitlement 
to an increased rating for service-connected PTSD must be 
remanded.  See 38 C.F.R. § 20.1304(c) (2008).  

During the course of this appeal, the Court handed down a 
decision concerning claims for increased ratings.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Pursuant to 
Vazquez-Flores, for an increased-compensation claim, the 
Veterans Claims Assistance Act (VCAA) requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id. at 43.

Here, the veteran was provided with VCAA notice pertaining to 
his increased rating claims in correspondences dated in 
September 2004 and November 2005.  In these correspondences, 
the AOJ did not notify the veteran of the criteria necessary 
for establishing entitlement to higher ratings under the 
Diagnostic Codes under which the veteran's knee disabilities 
were rated-Diagnostic Codes 8520 and 9411.  Moreover, the 
AOJ did not notify the claimant that he could support his 
claim with evidence demonstrating the effect his disability 
had on his daily life.  Id.  This notice, therefore, was 
deficient.

The Board recognizes that VCAA notice defects may be remedied 
by showing a lack of prejudice by demonstrating that any 
defect was cured by actual knowledge on the part of the 
claimant.  See Sanders v. Nicholson, 487 F.3d 881, 892 (Fed. 
Cir. 2007).  Unfortunately, the Board is unable to make such 
a conclusion here.  The veteran has offered few statements in 
support of his appeal and the Board has no basis to determine 
he had actual knowledge of relevant ratings criteria.  The 
appeal should be remanded so that the veteran can be provided 
with the appropriate notice with respect to both issues here 
on appeal.

The veteran was provided with VA examinations for his PTSD 
and sciatica in September 2004.  These examinations were 
conducted more than four years ago and the reports of these 
examinations may not adequately portray the current severity 
of these disabilities.  On remand, the veteran should be 
provided new examinations.

The Board also observes that treatment records from VAMC Ann 
Arbor and Battle Creek have been associated with the claims 
file.  On remand, the AOJ should ensure that the most recent 
records pertaining to the issues on appeal have been 
associated with the claims file.  

 Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
for his claims for increased ratings for 
his service-connected sciatica and PTSD.  
The veteran should be asked to provide 
evidence or information demonstrating the 
effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores 
v. Peake 22 Vet. App. 37 (2008).  The text 
of Diagnostic Codes 8520 and 9411 should 
be included.  See 38 C.F.R. § 4.71a 
(2008).  

2.  Provide the veteran with medical 
examinations to determine the current 
severity of his service-connected sciatica 
and PTSD.

3.  Obtain any VAMC treatment records 
pertaining to the sciatica and PTSD after 
April 2006.  

4.  Thereafter, the veteran's claims of 
entitlement to higher ratings for his 
service-connected sciatica and PTSD should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




